

	

		II

		109th CONGRESS

		1st Session

		S. 1746

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Vitter (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to prevent

		  interference with Federal disaster relief efforts, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Emergency Relief Personnel Protection

			 Act of 2005.

		2.Creating Federal

			 crime of interfering with Federal disaster relief efforts

			(a)In

			 generalChapter 65 of title 18, United States Code, is amended by

			 adding the following new section:

				

					1370.Interference

				with Federal disaster relief efforts

						(a)Prohibited

				ConductWhoever, during a presidentially-declared major disaster

				or emergency—

							(1)forcibly assaults,

				resists, opposes, impedes, intimidates, or interferes with any officer or

				employee of the United States or of any agency in any branch of the United

				States Government (including any member of the uniformed services) while such

				officer or employee is engaged in or on account of the performance of official

				duties relating to, or in support of recovery from, the presidentially-declared

				disaster or emergency, or any person assisting such an officer or employee in

				the performance of such duties or on account of that assistance; or

							(2)forcibly assaults,

				resists, opposes, impedes, intimidates, or interferes with any person providing

				services in support of disaster relief efforts and working in coordination with

				a Federal coordinating officer appointed pursuant to section 302, Public Law

				98–288 (42 U.S.C. 5143),

							shall,

				except as provided in subsection (b) of this section, be fined under this title

				or imprisoned not more than two years, or both.(b)Enhanced

				PenaltyWhoever, in the commission of and in relation to any act

				described in subsection (a) of this section, carries, possesses or uses a

				deadly or dangerous weapon or inflicts serious bodily injury, shall be fined

				under this title or imprisoned not more than 15 years or both, or, if the death

				of any person results, shall be punished by death or life

				imprisonment.

						.

			(b)Clerical

			 amendmentThe table of sections at the beginning of chapter 86 of

			 title 18, United States Code, is amended by adding at the end the following new

			 item:

				

					

						1370. Interference with Federal disaster

				relief

				efforts.

					

					.

			

